Decision
This case has come before the Oneida Tribal Judicial System, Trial Court.
I Background
This case involves a request for the foreclosure of the property located at 1327 Baumgart Road, Green Bay, Wisconsin.
On March 25, 2009 Petitioner, Division of Land Management, filed a foreclosure complaint against Respondent, Elroy J. Smith, claiming a debt owed in the amount of $5,053.52.
A Pre-trial hearing was scheduled for April 30, 2009. At the Pre-trial the parties submitted a Stipulation and Order for Settlement. The court granted the party’s Stipulation.
On July 29, 2009 Petitioner filed a Motion to Reopen Contested Case. A trial was scheduled for September 15, 2009 at 900 a.m. At the trial Petitioner requested a Motion to Stay the foreclosure to allow Respondent additional time to cure his debt. If this debt is not cured this case may proceed into a foreclosure hearing scheduled for November 10, 2009.
On November 10, 2009 at the hearing, Petitioner requested a 30-day Stay because the Respondent is ill. In addition, Petitioner will be amending their complaint to project an accurate obligation for Respondents.
On December 22, 2009 the parties requested a 30-day Stay the eviction to allow Respondent additional time to cure his debt. If this debt is not cured this case may proceed to a foreclosure hearing scheduled for January 26, 2010.
On January 14, 2010 Petitioner submitted a Motion to Dismiss without prejudice.
II Decision
The court grants Petitioner’s Motion to Dismiss without prejudice.